DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “a network communication unit”, “a job-history recording unit”, “an obtainment unit”, “a job input unit” and “an error-recording-job input unit” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discloses that the “a network communication unit”, “a job-history recording unit”, “an obtainment unit”, “a job input unit” and “an error-recording-job input unit” can be any component; thus it is unclear what is the corresponding structure, material, or acts that performs the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20210064301) in view of Shimizu (US 8958113).
Regarding claim 1, Yamaguchi teaches an image forming apparatus (fig. 1) comprising: 
a network communication unit (network IF 35 in fig. 1) ;
 a print unit configured to print image data included in an input print job (10 in fig. 1); 
a job-history recording unit configured to record a print result by the print unit as a job history (fig. 2); and 
an application manager configured to execute an application based on occurrence of a start factor (p0044: select a job to be printed and check whether the job is being printed or held and p0047: the time slot after the bold line 101 indicating the current time (that is, 13:00 to 14:00) represents a print job schedule) , the application comprising: 

a job input unit configured to input a print job of the image data obtained by the obtainment unit into the image forming apparatus (fig. 10); and 
Yamaguchi does not teach an error-recording-job input unit configured to input an error recording job into the image forming apparatus in a case where an error occurs in execution of the application and where the job input unit does not input the print job. 
Shimizu teaches an error-recording-job input unit configured to input an error recording job into the image forming apparatus in a case where an error occurs in execution of the application and where the job input unit does not input the print job (fig. 10: s1006 and 1008 and col.11 Lines 1-7: If the original image data does not exist or the original image data cannot be accessed (NO in step S1006), the processing proceeds to step S1008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi, and to include an error-recording-job input unit configured to input an error recording job into the image forming apparatus in a case where an error occurs in execution of the application and where the job input unit does not input the print job, in order to an image input/output apparatus capable of outputting image data based on the history information of a job.

Regarding claim 2, Yamaguchi in view of Shimizu teaches the image forming apparatus according to claim 1, wherein job information included in the error recording 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Yamaguchi in view of Shimizu teaches Yamaguchi in view of Shimizu teaches the image forming apparatus according to claim 1, wherein error-recording data included in the error recording job prohibits an operation of the print unit (Shimizu: col.11 Lines 1-7: If the original image data does not exist or the original image data cannot be accessed). 

Regarding claim 9, The structural elements of apparatus claim 1 perform all of the steps of method claim 9. Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 1.

Claims 11 has  been analyzed and rejected with regard to claim 1 and in accordance with Yamaguchi’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0041). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Shimizu as applied to claim 3 above, and further in view of Ferlitsch (US 20080091636).

Regarding claim 4, Yamaguchi in view of Shimizu does not teach the image forming apparatus according to claim 3 and the wherein the error-recording data are empty data. 
Ferlitsch teaches the image forming apparatus according to claim 3 and the wherein the error-recording data are empty data (p0021: detects if the input objects or files are empty). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi and Shimizu, to include the image forming apparatus according to claim 3 and the wherein the error-recording data are empty data, in order to provide more meaningful feedbacks to users, as well as in some situations provide paper savings, for example, eliminate printing of blank separator or trailing pages suggested by Ferlitsch (p0002).

Claims 5, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20210064301) in view of Shimizu (US 8958113) and Chapman et al. (US 20180373465).

Regarding claim 5, the limitations are same as claim 1, there for it is rejected for the same reason as claim 1, except

Chapman teaches an error report printing unit configured to generate a first error report and to print the first error report using the print unit in a case where an error occurs in execution of the application (p0029: the user may command the print device to generate a problem report). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi and Shimizu, to include an error report printing unit configured to generate a first error report and to print the first error report using the print unit in a case where an error occurs in execution of the application, in order to send the document file and problem report to a technician for investigation  suggested by Chapman (p0029).

Regarding claim 10, The structural elements of apparatus claim 5 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 5.

Claims 12 has  been analyzed and rejected with regard to claim 5 and in accordance with Yamaguchi’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0041). 

Regarding claim 7, Yamaguchi in view of Shimizu and Chapman teaches the image forming apparatus according to claim 5, wherein the first error report includes at least one of the scheduled printing time, a content of a process that is executed by the application in which the error occurs, identification information about the application, and an error content (Shimizu: fig. 10: s1006 and 1008 and col.11 Lines 1-7: If the original image data does not exist or the original image data cannot be accessed (NO in step S1006), the processing proceeds to step S1008). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Shimizu and Chapman as applied to claim 5 above, and further in view of Murashima (US 20110170134).

Regarding claim 6, Yamaguchi in view of Shimizu and Chapman does not teach the image forming apparatus according to claim 5, wherein the first error report is printed with the print unit after finishing print of all image data included in print jobs of a plurality of pieces of image data in a case where the obtainment unit obtains the plurality of pieces of image data. 
Murashima teaches the image forming apparatus according to claim 5, wherein the first error report is printed  with the print unit after finishing print of all image data included in print jobs of a plurality of pieces of image data in a case where the obtainment unit obtains the plurality of pieces of image data (p0040: " printing or not of history" indicates whether or not to print history information regarding the error 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi and Shimizu and Chapman, to include wherein the first error report is printed  with the print unit after finishing print of all image data included in print jobs of a plurality of pieces of image data in a case where the obtainment unit obtains the plurality of pieces of image data, in order for the administrator or the serviceman analyzes the logs collected from the image forming apparatus individually.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Shimizu and Chapman as applied to claim 5 above, and further in view of Azami (US 20050018242 A1).

Regarding claim 8, Yamaguchi in view of Shimizu and Chapman teaches  the image forming apparatus according to claim 5, wherein the application manager executes a second application in a case where a start factor occurs(Yamaguchi: p0047: the time slot after the bold line 101 indicating the current time (that is, 13:00 to 14:00) represents a print job schedule), wherein the second application generates a second error report and prints the second error report using the print unit in a case where an error occurs in execution of the second application (Shimizu: col.11 Lines 1-7: If the original image data does not exist or the original image data cannot be accessed (NO in step S1006), the processing proceeds to step S1008), and 

Azami teaches wherein a setting of whether to print the first and second error report is collectively set in the image forming apparatus (p0103: may be provided with several check boxes for the user to specify whether or not specific information.. and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi and Shimizu and Chapman, to include wherein a setting of whether to print the first and second error report is collectively set in the image forming apparatus, in order to provide network print system to manage the printers in one computer, so that the printers can be managed easily suggested by Azami (p0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677